Citation Nr: 1646756	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  13-02 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1969 to April 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO) rating decision in October 2010.


FINDINGS OF FACT

The Veteran has a current bilateral hearing loss disability which is related to his service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis 

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. 38 C.F.R. § 3.303 (a).

When a chronic condition (including sensorineural hearing loss) is present, a claimant may establish the second and third elements by demonstrating continuity of symptoms.  38 C.F.R. § 3.303 (b).  Certain chronic diseases (including sensorineural hearing loss) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307, 3.309.  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss. 

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or does not show, as to the claim.

The Veteran reports that he incurred bilateral hearing loss as a result of in-service noise exposure from loud noises.  The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) while on active duty was infantry indirect fire crewman.  

In the May 2010 claim for service connection, the Veteran reported he was exposed to loud noises in service including mortars; specifically he was exposed to both reciprocating and jet engine noise.  In a March 2011 notice of disagreement, he also reported losing his hearing twice while in Vietnam, and he was exposed to shooting from rifles and mortars.  The Board sees no reason to question the credibility of the Veteran's testimony and finds that exposure to acoustic trauma has been established.

The service treatment records (STRs) do not include any complaints of hearing loss.  

On May 1969 pre-service induction examination, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
15
LEFT
0
0
0
N/A
0

On an undated service separation examination, whispered and spoken voice hearing acuity was 15/15 bilaterally; there was no audiometry.

On September 2010 VA audiological examination, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
65
65
LEFT
10
10
70
65
65

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  The Veteran reported he had decreased hearing, left greater than right, which was due to firefights in Vietnam.  Based on this examination, the examiner diagnosed the Veteran with asymmetric high frequency sensorineural hearing loss.  The examiner opined that the appellant's current hearing loss "would more likely than not be related to something other than service noise exposure."

On February 2015 VA audiological examination, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
80
75
LEFT
25
30
70
65
65

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 80 percent in the left ear.  Based on this examination, the examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The examiner opined that based on a review of the record, the Veteran's current hearing loss is as least as likely as not caused by or a result of an event in military service because "while it is possible that occupational noise contributed to his overall hearing loss, because there is no way to say what his thresholds were at separation in comparison to the entrance audiogram, it is as likely as not that the hearing loss [in both ears] is due to noise exposure while in the military."  The examiner noted that while the Veteran's puretone threshold at induction showed hearing to be well within normal limits and at separation a whispered voice tested suggested hearing to be within normal limits, no puretone test was performed at separation, so individual frequencies were not tested and a high frequency hearing loss could be missed.  

The Board notes that there is medical evidence of record both in support of, and against, a finding that the Veteran's hearing loss is related to his active duty service.  The Board must analyze the credibility and probative value of evidence, account for the persuasiveness of evidence, and provide reasons for rejecting material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In this case, the Board finds the February 2015 VA opinion in in support of the claim more probative than the negative September 2010 VA opinion because the February 2015 VA opinion is based on a familiarity with the facts of the Veteran's service and personnel record, and (most importantly), supported by a clear rationale explaining the reasoning behind the medical conclusions.  The September 2010 VA opinion, on the other hand, is assigned less probative value because it did not answer directly whether the Veteran's current hearing loss is as least as likely as not related to service as the examiner only opined that his hearing loss was "more likely than not [] related to something other than service noise exposure."  The September 2010 VA opinion also relies on an absence of evidence and considers neither the Veteran's credible reports of continuity of symptoms since service nor the fact that chronic conditions (including sensorineural hearing loss) may be service connected despite a lack of complaints of hearing loss during service and normal whisper and spoken voice tests at discharge (which was recognized and discussed by the February 2015 VA opinion).  Accordingly, the medical and lay evidence weighs in favor of finding that the Veteran's hearing loss is related to his military service and that service connection is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


